Exhibit 10.8
FIRST FINANCIAL CORPORATION
2010 SHORT-TERM INCENTIVE COMPENSATION PLAN
(Effective January 1, 2010)
ARTICLE I
Introduction
1.1 Objective. The First Financial Corporation 2010 Short-Term Incentive
Compensation Plan is designed to focus the efforts of key employees of the
Company and its Subsidiaries on continued improvement in the profitability of
the Company and its Subsidiaries with the objective of providing an adequate
return to shareholders on their investment in the Company while at the same time
assuring that Awards under the Plan, in combination with the Company’s other
compensation programs: (a) provide Participants incentives that appropriately
balance risk and reward; (b) are compatible with effective controls and
risk-management; and (c) are supported by strong oversight of the Board as
delegated to the Committee.
1.2 Administration of the Plan. The Plan will be administered by the Committee.
The Committee will also (a) adopt such rules and regulations as are appropriate
for the proper administration of the Plan in a manner that provides active and
effective oversight of the Plan, and (b) make such determinations and take such
actions in connection with the Plan as it deems necessary provided that the
Committee may take action only upon the vote of a majority of its members. While
the Committee may appoint individuals to act on its behalf in the administration
of the Plan, it will have the sole, final and conclusive authority to
administer, construe and interpret the Plan. The Committee’s determinations and
interpretations will be final and binding on all persons, including the Company,
its shareholders and persons having any interest in Awards. Any notice or
document required to be given to or filed with the Committee will be properly
given or filed if delivered or mailed, by certified mail, postage prepaid, to
the Compensation Committee, First Financial Corporation Board of Directors, at
P.O. Box 540, Terre Haute, Indiana, 47808.
1.3 Definitions. Whenever the initial letter of the following words or phrases
is capitalized in the Plan, including any Supplements, they will have the
respective meanings set forth below unless otherwise defined herein:

  (a)  
“Award” means the cash compensation awarded to a Participant pursuant to the
Plan.

  (b)  
“Award Rate” means the amount of cash, expressed as a percentage of a
Participant’s Base Salary as determined by the Committee.

  (c)  
“Base Salary” means the regular base salary and board of director fees actually
paid by the Company or a Subsidiary to an employee while such employee is a
Participant during the 2010 calendar year, exclusive of additional forms of
compensation such as bonuses, other incentive payments, automobile allowances,
tax gross-ups and other fringe benefits. Base Salary will include any salary
deferral contributions made pursuant to Code Sections 401(k) and 125 and salary
deferral contributions made to the First Financial Corporation 2005 Executives’
Deferred Compensation Plan.

  (d)  
“Board” means the Board of Directors of the Company.

 

 



--------------------------------------------------------------------------------



 



  (e)  
“Cause” means:

  (i)  
An intentional act of fraud, embezzlement, theft or personal dishonesty; willful
misconduct, or breach of fiduciary duty involving personal profit by the
Participant in the course of his employment. No act or failure to act shall be
deemed to have been intentional or willful if it was due primarily to an error
in judgment or negligence. An act or failure to act shall be considered
intentional or willful if it is not in good faith and if it is without a
reasonable belief that the action or failure to act is in the best interest of
the Company or a Subsidiary;

  (ii)  
Intentional wrongful damage by the Participant to the business or property of
the Company or a Subsidiary, causing material harm to the Company or a
Subsidiary;

  (iii)  
Breach by the Participant of any confidentiality or non-disclosure agreement in
effect from time to time with the Company or a Subsidiary;

  (iv)  
Gross negligence or insubordination by the Participant in the performance of his
duties; or

  (v)  
Removal or permanent prohibition of the Participant from participating in the
conduct of Company’s or a Subsidiary’s affairs by an order issued under
Section 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act, 12 USC
1818(e)(4) and (g)(1).

  (f)  
“Change in Control” means any of the following:

  (i)  
Change in Ownership. A change in the ownership of the Company or a Subsidiary
occurs on the date that any person, or group of persons, as defined below,
acquires ownership of stock of the Company or a Subsidiary that, together with
stock held by the person or group, constitutes more than 50 percent of the total
fair market value or total voting power of the stock of the Company or a
Subsidiary. However, if any person or group is considered to own more than
50 percent of the total fair market value or total voting power of the stock,
the acquisition of additional stock by the same person or group is not
considered to cause a change in the ownership of the Company or a Subsidiary (or
to cause a change in the effective control of the Company or a Subsidiary as
defined in subsection 1.3(f)(ii). An increase in the percentage of stock owned
by any person or group, as a result of a transaction in which the Company or a
Subsidiary acquires its stock in exchange for property will be treated as an
acquisition of stock for purposes of this subsection 1.3(f)(i). This subsection
1.3(f)(i) only applies when there is a transfer of stock of the Company or a
Subsidiary (or issuance of stock of a corporation) and stock in the Company or a
Subsidiary remains outstanding after the transaction.

 

2



--------------------------------------------------------------------------------



 



     
For purposes of subsections 1.3(f)(i) and 1.3(f)(ii), persons will not be
considered to be acting as a group solely because they purchase or own stock of
the Company or a Subsidiary at the same time, or as a result of the same public
offering. However, persons will be considered to be acting as a group if they
are owners of a corporation that enters into a merger, consolidation, purchase
or acquisition of stock or similar business transaction with the Company or a
Subsidiary. If a person, including an entity, owns stock in both corporations
that enter into a merger, consolidation, purchase or acquisition of stock or
similar transaction, such shareholder is considered to be acting as a group with
other shareholders only with respect to the ownership in that corporation before
the transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.

  (ii)  
Change in the Effective Control. A change in the effective control of the
Company or a Subsidiary will occur when: (A) any person or group acquires, or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person(s), ownership of stock of the Company or a Subsidiary
possessing 30 percent or more of the total voting power; or (B) a majority of
members of the Board is replaced during any 12-month period by directors whose
appointment or election is not endorsed by a majority of the members of the
Board prior to the date of the appointment or election. However, if any person
or group is considered to effectively control the Company or a Subsidiary, the
acquisition of additional control of the Company or a Subsidiary by the same
person(s) is not considered to cause a change in the effective control.

  (iii)  
Change in the Ownership of a Substantial Portion of the Subsidiary’s or
Company’s Assets. A change in the ownership of a substantial portion of the
Company’s or a Subsidiary’s assets occurs on the date that any person or group
acquires, or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person(s), assets from the Company or a
Subsidiary that have a total gross fair market value equal to or more than
40 percent of the total gross fair market value of all of the assets of the
Company or a Subsidiary immediately prior to such acquisition(s). Gross fair
market value means the value of the assets of the Company or a Subsidiary, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets.

 

3



--------------------------------------------------------------------------------



 



     
However, there is no Change in Control under this subsection when there is a
transfer to an entity that is controlled by the shareholders of the Company or a
Subsidiary immediately after the transfer. A transfer of assets by the Company
or a Subsidiary is not treated as a change in the ownership of such assets if
the assets are transferred to: (A) a shareholder of the Company or a Subsidiary
(immediately before the asset transfer) in exchange for or with respect to its
stock; (B) an entity, 50 percent or more of the total value or voting power of
which is owned, directly or indirectly, by the Company or a Subsidiary; (C) a
person, or group of persons, that owns, directly or indirectly, 50 percent or
more of the total value or voting power of all the outstanding stock of the
Company or a Subsidiary or (D) an entity, at least 50 percent of the total value
or voting power of which is owned, directly or indirectly, by a person described
in (C). For purposes of this subsection 1.3(f)(iii), except as otherwise
provided, a person’s status is determined immediately after the transfer of the
assets. For example, a transfer to a corporation in which the Company or a
Subsidiary has no ownership interest before the transaction, but which is a
majority-owned subsidiary of the Company or a Subsidiary after the transaction,
is not treated as a change in the ownership of the assets of the Company or a
Subsidiary.

     
For purposes of this subsection 1.3(e)(iii), persons will not be considered to
be acting as a group solely because they purchase assets of the Company or a
Subsidiary at the same time. However, persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of assets, or similar business
transaction with the Company or a Subsidiary. If a person, including an entity
shareholder, owns stock in both corporations that enter into a merger,
consolidation, purchase or acquisition of assets, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in a
corporation only to the extent of the ownership in that corporation before the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.

     
Notwithstanding the foregoing, the acquisition of Company or Subsidiary stock by
any retirement plan sponsored by the Company or a Subsidiary or an affiliate of
the Company or a Subsidiary will not constitute a Change in Control.

  (g)  
“Code” means the Internal Revenue Code of 1986, as amended.

  (h)  
“Company” means, unless otherwise stated, First Financial Corporation, organized
and existing under the laws of the State of Indiana, or any successor (by
merger, consolidation, purchase or otherwise) to such corporation which assumes
the obligations of such corporation under the Plan and the Subsidiaries of the
Company.

  (i)  
“Committee” means the Compensation Committee of the Board.

  (j)  
“Effective Date” means January 1, 2010, which is the effective date of the Plan.

 

4



--------------------------------------------------------------------------------



 



  (k)  
“Good Reason” means the occurrence of any of the following events, which has not
been consented to in advance by the Participant in writing:

  (i)  
The requirement that the Participant move his personal residence;

  (ii)  
A reduction of ten percent or more in the Participant’s base salary, unless part
of an institution-wide reduction and similar to the reduction in the base salary
of all other similarly situated officers of the Company or a Subsidiary;

  (iii)  
The removal of the Participant from participation in any incentive compensation
(including, but not limited to, the Plan) or performance-based compensation
plans or bonus plans unless the Company terminates participation in the plan or
plans with respect to all other similarly situated officers of the Company or a
Subsidiary;

  (iv)  
The assignment to the Participant of duties and responsibilities materially
different from those normally associated with his position; or

  (v)  
A material diminution or reduction in the Participant’s responsibilities or
authority (including reporting responsibilities) in connection with his
employment with the Company or a Subsidiary.

  (l)  
“Notice of Award” means the notice provided to a Participant which outlines the
Award Rate, Performance Goals and other terms and conditions of their Award.

  (m)  
“Participant” means an individual who is employed by the Company and who is
designated as a Participant by the Committee.

  (n)  
“Performance Goals” means the financial performance levels with respect to the
Company and/or the Subsidiaries which must be met before an Award may be earned
as set forth in a Notice of Award. The Performance Goals will be determined by
the Committee utilizing the United States Treasury Department final “Guidance on
Sound Incentive Compensation Policies” and any subsequent guidance hereafter
provided by applicable statute, rule or regulation.

  (o)  
“Permanent and Total Disability” means a disability as determined under a
long-term disability insurance policy sponsored by the Company or a Subsidiary.

  (p)  
“Plan” means the short-term incentive compensation plan contained in this
instrument and any subsequent amendment to this instrument, which shall have
been adopted by the Board or Committee known as the First Financial Corporation
2010 Short-Term Incentive Compensation Plan.

  (q)  
“Subsidiary” means First Financial Bank and such other subsidiary corporations
of the Company which are designated by the Board or Committee as eligible to
participate in the Plan.

ARTICLE II
Eligibility and Participation
Participation in the Plan is limited to those individuals who have been
designated as Participants by resolution of the Committee. A Participant will
become covered by the Plan effective as of the date on which the individual is
designated a Participant by resolution of the Committee.

 

5



--------------------------------------------------------------------------------



 



ARTICLE III
Awards
3.1 Determination of Awards. The Committee shall determine (a) whether or not to
make Awards, and (b) the terms and conditions of an Award. The Committee may
take into account such factors as it determines in its discretion in determining
the terms and conditions of an Award and the Award Rate. These factors may
include, but are not limited to, the nature of the services rendered by the
Participant, his or her current and potential contributions to the success of
the Company, the Participant’s Base Salary, and such other factors as the
Committee, in its sole discretion, considers relevant.
3.2 Communication of Awards. The Committee will communicate in writing to
Participants in a Notice of Award the Award Rates, Performance Goals (and their
respective weightings) and any requirements or other criteria with respect to an
Award.
3.3 Considerations in Establishing Performance Goals. In determining appropriate
Performance Goals for the 2010 calendar year and the relative weight accorded
each Performance Goal, the Committee must:

  (a)  
Balance risk and financial results in a manner that does not encourage
Participants to expose the Company and its Subsidiaries to imprudent risks;

  (b)  
Make such determination in a manner designed to ensure that Participant’ overall
compensation is balanced and that the Awards are consistent with the policies
and procedures of the Company and its Subsidiaries regarding such compensation
arrangements; and

  (c)  
Monitor the success of the Performance Goals and weighting established in prior
years, alone and in combination with other incentive compensation awarded to the
same Participants, and make appropriate adjustments in future calendar years as
needed so that payments appropriately incentivize Participants and appropriately
reflect risk.

3.4 Components of Calculation. The Committee, in its sole discretion, will
establish the following business criteria for calculating Awards to Participants
with respect to the Company and the Subsidiaries:

  (a)  
The Performance Goals;

  (b)  
The relative weight accorded each Performance Goal; and

  (c)  
The threshold, target and maximum Award Rates for each Participant. The
calculation of Awards will be made by interpolating within the interval between
the target Award Rate and the threshold Award Rate and between the target Award
Rate and the maximum Award Rate, and rounding to the nearest dollar.

 

6



--------------------------------------------------------------------------------



 



3.5 Earning of Awards.

  (a)  
An Award will be treated as earned to the extent:

  (i)  
the threshold, target or maximum Performance Goals are met; and

  (ii)  
the Participant is employed on the last day of the performance period.

  (b)  
In the event a Participant terminates employment before the end of the
performance period, he will not earn any portion of his Award unless he
terminates employment with the Company or a Subsidiary for one of the following
reasons:

  (i)  
The Participant dies.
    (ii)  
The Participant’s incurs a Permanent and Total Disability.
    (iii)  
The Participant terminates employment on or after attaining age 65.
    (iv)  
The Participant terminates employment for Good Reason.
    (v)  
The Participant is terminated without Cause.

If at least the threshold Performance Goals are met but the Participant
terminates employment due to one or more of the circumstances described in
subsections 3.5(b)(i) through 3.5(b)(v), he will earn a pro rata portion of the
Award that he would otherwise be entitled to for the 2010 calendar year. The
Award will be calculated at the level attained based on the ratio that the
number of days during the 2010 calendar year in which he was actually employed
bears to 365.
3.6 Time and Form of Payment of Earned Awards.

  (a)  
Earned Awards will be paid in single sum in cash within 75 days after December
31, 2010. If a Participant is not employed by the Company or a Subsidiary on the
date payment is made, he will forfeit his Award.

  (b)  
Notwithstanding subsection 3.6(a), in the event:

  (i)  
The Participant dies;
    (ii)  
The Participant incurs a Permanent and Total Disability;
    (iii)  
The Participant terminates employment on or after attaining age 65;
    (iv)  
The Participant terminates employment for Good Reason; or
    (v)  
The Participant’s employment is terminated without Cause,

     
he will not forfeit his earned Award. In such cases, a Participant will be 100
percent vested in his earned Award and payment will made within 30 days of the
termination of employment.

  (c)  
In the event of a Change in Control, a Participant will be 100 percent vested in
his earned Award and payment will be made as of the date of the Change in
Control.

 

7



--------------------------------------------------------------------------------



 



3.7 Clawback of Awards. In the event the Company is required to prepare an
accounting restatement due to the Company’s material noncompliance with any
financial reporting requirement under securities laws, and the Company paid an
Award to a Participant which was based on the erroneous data within three years
preceding the date of the accounting restatement, then the Participant is
required to repay the Company the excess which would have been paid to the
Participant under the accounting restatement.
3.8 Withholding of Taxes. Each Participant will be solely responsible for, and
the Company will withhold from any amounts payable under the Plan, all
applicable federal, state, city and local income taxes and the Participant’s
share of applicable employment taxes.
ARTICLE IV
Miscellaneous
4.1 Amendment or Termination. The Board or the Committee may, at any time,
alter, amend, modify, suspend or terminate the Plan, but may not, except as
provided in Section 3.7, without the consent of a Participant to whom an Award
has been made, make any alteration which would adversely affect an Award
previously granted under the Plan.
4.2 Employment Rights. The Plan does not constitute a contract of employment,
and participation in the Plan will not give a Participant the right to be
rehired or retained in the employ of the Company or any Subsidiary, nor will
participation in the Plan give any Participant any right or claim to any benefit
under the Plan, unless such right or claim exists under the terms of the Plan.
4.3 Evidence. Evidence required of anyone under the Plan may be by certificate,
affidavit, document or other information which the person relying thereon
considers pertinent and reliable, and signed, made or presented by the proper
party or parties.
4.4 Gender and Number. Where the context permits, words in the masculine gender
will include the feminine gender, the plural will include the singular and the
singular will include the plural.
4.5 Action by the Board or Committee. Any action required of or permitted by the
Board or Committee under this Plan will be by resolution of the Board, the
Committee or by a person or persons authorized by resolution of the Board or
Committee.
4.6 Controlling Laws. Except to the extent superseded by laws of the United
States, the laws of Indiana will be controlling in all matters relating to the
Plan. The Plan and all Awards are intended to be exempt from the applicable
provision of Code Section 409A. To the extent Code Section 409A applies, the
Plan and all Awards intend to comply, and will be construed by the Board in a
manner which complies with the applicable provisions of Code Section 409A. To
the extent there is any conflict between a provision of the Plan or an Award and
a provision of Code Section 409A, the applicable provision of Code Section 409A
will control.
4.7 Mistake of Fact. Any mistake of fact or misstatement of fact will be
corrected when it becomes known and proper adjustment made by reason thereof.

 

8



--------------------------------------------------------------------------------



 



4.8 Severability. In the event any provision of the Plan is held to be illegal
or invalid for any reason, such illegality or invalidity will not affect the
remaining parts of the Plan, and the Plan will be construed and endorsed as if
such illegal or invalid provision had never been contained in the Plan.
4.9 Effect of Headings. The descriptive headings of the Articles and Sections of
the Plan are inserted for convenience of reference and identification only and
do not constitute a part of the Plan for purposes of interpretation.
4.10 Nontransferability. No Award or Award payment will be transferable, except
by the Participant’s will or the applicable laws of descent and distribution.
During the Participant’s lifetime, his Award will be payable only to the
Participant or his guardian or attorney-in-fact. The payment and any rights and
privileges pertaining thereto may not be transferred, assigned, pledged or
hypothecated by him in any way, whether by operation of law or otherwise and
will not be subject to execution, attachment or similar process.
4.11 No Liability. No member of the Board or the Committee or any officer or
Participant of the Company or Subsidiary will be personally liable for any
action, omission or determination made in good faith in connection with the
Plan. The Company will indemnify and hold harmless the members of the Committee,
the Board and the officers and Participants of the Company and its Subsidiaries,
and each of them, from and against any and all loss which results from liability
to which any of them may be subjected by reason of any act or conduct (except
willful misconduct or gross negligence) in their official capacities in
connection with the administration of the Plan, including all expenses
reasonably incurred in their defense, in case the Company fails to provide such
defense. By participating in the Plan, each Participant agrees to release and
hold harmless each of the Company, the Subsidiaries (and their respective
directors, officers and employees), the Board and the Committee, from and
against any tax or other liability, including without limitation, interest and
penalties, incurred by the Participant in connection with his participation in
the Plan.
4.12 Funding. All amounts payable under the Plan will be paid by the Company
from its general assets. The Company is not required to segregate on its books
or otherwise establish any funding procedure for any amount to be used for the
payment of benefits under the Plan. The Company may, however, in its sole
discretion, set funds aside in investments to meet its anticipated obligations
under the Plan. Any such action or set-aside amount may not be deemed to create
a trust of any kind between the Company and any Participant or beneficiary or to
constitute the funding of any Plan benefits. Consequently, any person entitled
to a payment under the Plan will have no rights against the assets of the
Company greater than the rights of any other unsecured creditor of the Company.

 

9